*93
ORDER

PER CURIAM.
AND NOW, this 13th day of May, 2009, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Did the Commonwealth Court err when it determined that the Donated or Dedicated Property Act, 53 P.S. §§ 3381-86, is applicable to the Erie Golf Course property?
(2) If the Donated or Dedicated Property Act, 53 P.S. §§ 3381-86, is applicable in this case, did the Commonwealth Court err when it reversed and remanded to the trial court for further proceedings thereunder?